Honorable L.A. Woods
State Superintendent of Public Instruction
Austin, Texas

Dear Sir:

                                             Attention: Mr. T.M. Trimble

                                              Opinion No. O-1352
                                              Re: (1) Is an independent School
                                              district, assessing and collecting
                                              its taxes through its own officials,
                                              required by Art. 7336, R.C.S.. as
                                              amended by S.B. No. 402. Acts,
                                              Reg. Sec. , 46th Leg. , to allow tax
                                              payments upon the so-called split-
                                              payment plan provided by said
                                              article. (2) Under Art. 7336, as
                                              amended, V.A.C.S., is an independent
                                              school district required to fix and
                                              collect penalties on the graduated
                                              basis provided by subdicision (a)
                                              of said Article, or may a straight
                                             '8% penalty be imposed on Feb. 1st
                                              of any tax year, when such taxes
                                              first become delinquent. (3) Will
                                              the laws governing the collection
                                              of taxes generally govern the
                                              amount and accrual dates of penal-
                                              ties and court costs on delinquent
                                              independent school district taxes
                                              or is it necessary for this matter
                                              to be controlled by an order of the
                                              Board of Trustees of the Kerrville
                                              Independent School District.

     Under date of August 29, 1939, you submit for the opinion
of this Department the following three questions, which we quote
from letter to you from the attorney for the Kerrville Independent
School ,District,attached to your .letterof inquiry:
                                                                                   .   .

don. L.   A.   Woods, Page 2


             "1. The last regular session of the lesislature
      passed Senate Bill 402 wntitled. "Tax Discounts,"
      and this law also goes further and amends Article 7336.
      Heretofore, the said School District has not allowed
      split payments on their taxes. Is it mandatory that
      they allow split payments on their taxes? The School
      District do their owe assessing and collecting taxes.


             "2. Also under Article 7336 as amended, is it
      mandatory for School Districts that the penalty be
      graduated as set out in said Article up to 8% or may
      they immediately apply the 8% penalty on February 1st.



             "3. Will it be necessary for the School Board to
      pass a resolution to the effect that penalties will
      be added (in a lump sum of 8% or graduate as the case
      may be). and to the effect that 6% interest and $1.00
      costs will be added from and after February lst, or
      will the general laws to that effect take care of this?'


             Under existing statutes, independent school districts have
      two courses open to them in the matter of the assessment and collec-
      tion of their taxes. They may elect to adopt the provisions, so far
      as applicable, of the general statutes concerning the assessment
      and collection of State, County and common school districts may law-
      fully establish and set-up their own system of tax collection, by
      the appointment of.a district tax assessor, district board of equali-
      zation, and district tax collector. In this event independent
      school districts will not be governed by the provisions of the gen-
      eral statutes relating to the assessment and collection of State,
      county and common school district taxes, as regards the dates of
      payment and penalties on delinquency.

                  It is made to appear from your letter that Kerrville Inde-
          pendent School District, under consideration here, has followed the
          latter course. It is further pointed out that prior to the amendment
          of Article 7336, Vernon's Annotated Civil Statutes, by Senate Bill
          No. 402, Acts Regular Session, 46th Legislature, Kerrville Independent
          School District did not recognize that the terms of said Article. re-
          garding payment of taxes upon the split-payment plan, were mandatory
          upon it. In this we think you were correct, and we are frotified in
'Hon. L.A. Woods,   Page 3




our conclusion by two letter opinions by Assistant Attorney General
Scott Gaines, one of date October 14, 1931. directed to Miss Mabel
Cherry, Tax Assessor and Collector, Edna Independent School District,
and the other of date October 29. 1931, directed to Honorable E.H.
Swaim, County Attorney, Conch0 County, Texas.


     The two opinions referred to , as well as this opinion, are
grounded upon the language of Articles 2791 and 7343, Vernon's
Annotated Civil Statutes, to the effect that independent school
districts, in the collection of taxes, may have the same rights and
duties as obtain in the case of cities and towns in the collection
of their taxes. A reference to Article 1033, Bevised Civil Statutes,
1925. shows that city councils are authorized to determine the time
of payment of taxes, and, therefore, independent school districts,
through their board of school trustees, would have the same auth-
ority to fix the time of payment of said school distirct taxes by
proper order to that effect, and would not be governed by the general
statutes relating to the collection of State and county taxes, except
at their election.
      But the opinions cited hold further, and we think correctly,
that an independent school district may, by proper order of its govern-
ing board, adopt the provisions of the statutes applicable generally
to the collection of State, county and common school district ad
valorem taxes. This option is afforded by Articles 7343 and 7337.
Vernon's Annotated Civil Statutes, considered in connection with
Article 2791, Vernon's Annotated Civil Statutes.


      Opposed to the foregoing conclusions, we find an opinion
by Assistant Attorney General A.L. Williford, of date September 21,
1938, directed to Eonorable Ceo. C. Fraser, Jr., Dallas, Texas,
holding that under Article~7343, Vernon's Annotated-Civil Statutes,
the date when taxes of an independent school district~become de-
linquent is "governed by the general provisions of the law and is the
same,date that State and county taxes become delinquent." With this
conclusion we cannot agree, and we advert to this opinion in order
that same may be overruled insofar as inconsistent with the conclu-
sions herein expressed.

        Your questions trun upon Article 7336, Vernon's Annotated
 Civil Statutes, as amended by the 46th Legislature~and its mandatory
 effect in regard to independent school district taxes. This article
 contemplates a split-payment of taxes generally, the first half to be
 paid on or before July 1st of the following year, and,provides for an 8%
 penalty on this last installment if not paid when due. This statute
 further provides that if the split-payment plan is not followed,
.IHon. L.A. Woods, Page 4


 taxes will become delinquent if not paid prior to February 1st
 of the year succeeding the year when the assessment rolls are re-
 turned, and provides graduated penalties of 1% to 8% for the month
 of February through the month of July.



       This Article 7336, in the original form existing when the
 opinions hereinabove cited were written, and in its present state
 after amendement by the 46th Legislature, contains no language making
 it expressly applicable to independent school districts. It is
 merely one of the general statutes governing the collection of
 State and county ad valorem taxes, which might, at the election of
 an independent school district, be invoked by or made available
 to such district in the collection of its taxes, but which was not
 mandatory upon such district, under the statutes hereinabove dis-
 cussed.


       It is accordingly our opinion that your first question
 should be answered in the negative, and that Kerrville Independent
 School District, having elected to establish its own system for
 assessing and collecting its taxes, and not having elected to adopt
 the general statutes governing such matter, including Article 7336,
 as amended, Vernon's Annotated Civil Statutes, will not be required
 to allow a taxpayer the partial payment privilege provided by said
 Article.


       By the same token, the penalty.provisions of Article 7336.
 as amended. Vernon's Annotated Civil Statutes, would not be operative
 in regard to delinquent taxes of Kerrville Independent School District.
 We find no statute limiting the discretion of the governing body of
 an independent school district, in the matter of penalties, either as
 to the amount or time of accrual thereof. This is in answer to your
 second question.


         Answering your third question, it would necessarily fol-
  low from the foregoing that the amount and dates,of accrual of pen-
  alties, interest and costs must be fixed by a proper order of the
  governing body of Kerrville Independent School District. This answer
  is predicated upon the fact that Kerrville Independent School District,
  through its board of trustees, has provided its own tax system; be-
  cause,if this school district ahd elected to adopt the general laws
  governing the assessment and collection of State, county and common
  school district taxes, our answers to this and the foregoing two
  questions would be different. Under such circustances, we would
  be constrained to hold that the terms and provisions of-such general
  tax statutes, including Article 7336, as amended, Vernon's Annotated
  Civil Statutes, would govern the mode and manner of tax payments,
  including split-payments, and the amount and accrual dates of
  penalties, interest and costs.
Hon. L.A. Woods, Page 5.


Trusting this satisfactorily answers your inquiries, we
are
                                           Yours very truly

                                     ATTORNEY GENERAL OF TEXAS


                                      BY
                                               Pat M. Neff. Jr.
                                                      Assistant




APPROVED OGT 30, 1939


AlTORNRY GENERAL OF TEXAS